Case: 20-50647      Document: 00516454092         Page: 1     Date Filed: 08/31/2022




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                    August 31, 2022
                                   No. 20-50647
                                                                     Lyle W. Cayce
                                                                          Clerk

   Rudolph Resendez, Jr.,

                                                             Plaintiff—Appellant,

                                       versus

   Greg Abbott, Governor of the State of Texas; Bobby Lumpkin,
   Director, Texas Department of Criminal Justice, Correctional Institutions
   Division; Phonso J. Rayford, Warden of Connally Unit; Vernet
   Davis, Major of Connally Unit; Larissa Wysocki, Major of Connally
   Unit,

                                                          Defendants—Appellees.


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 5:20-CV-833


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Rudolph Resendez, Jr., Texas prisoner #896768, appeals the district
   court’s dismissal of his civil rights suit under the three-strikes rule codified


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50647         Document: 00516454092               Page: 2      Date Filed: 08/31/2022




                                          No. 20-50647


   at 28 U.S.C. § 1915(g). Liberally construed, Resendez argues the district
   court erred by concluding that (1) prior dismissals counted as strikes under
   § 1915(g), and (2) he did not qualify for the “imminent danger” exception.
   Neither claim has merit.
           First, the district court correctly tabulated Resendez’s prior strikes
   under § 1915(g). See Resendez v. State of Texas, 440 F. App’x 305, 306 (5th
   Cir. 2011) (noting three prior strikes); see also Resendez v. Texas, 258 F. App’x
   635, 636 (5th Cir. 2007) (two-strike warning). See generally Resendez v. United
   States, 96 Fed. Cl. 283, 288 (Fed. Cl. 2010) (third strike); Resendez v. Smith,
   No. 1:05-cv-759, 2007 WL 869565, at *3 (E.D. Tex. Mar. 21, 2007) (second
   strike); Resendez v. White, No. 4:06-CV-1435, 2006 WL 6934005, at *3 (S.D.
   Tex. May 23, 2006) (first strike). Resendez does not meaningfully challenge
   this reality, and his first challenge thus fails.
           Second, the district court correctly declined to apply the “imminent
   danger” exception. Though a prisoner can sidestep the three-strikes rule if
   they demonstrate an “imminent danger of serious physical injury,”
   § 1915(g); see also Baños v. O’Guin, 144 F.3d 883, 884–85 (5th Cir. 1998)
   (discussing timeframe), this requires more than conclusory allegations. See,
   e.g., Newman v. Harris, 770 F. App’x 216, 217 (5th Cir. 2019). Yet Resendez
   did not even attempt speculation; he offered nothing. 1 Suffice it to say, the
   district court did not err in holding Resendez to the text of § 1915(g).



           1
             As in his earlier bevy of pro se suits, Resendez focused on the apparent belief that
   he was kidnapped by the Texas Department of Criminal Justice nearly two decades ago.
   After the district court dismissed his claim, however, Resendez filed a Rule 59(e) motion
   that vaguely invoked alleged dangers—namely, an imminent concern with COVID-19 and
   “retaliation for a civil defeat.” But he did not file a timely amended notice of appeal after
   the denial of that motion. This has jurisdictional consequence and thereby limits the scope
   of our review. See Fed. R. App. P. 4(a)(4)(B)(ii); see also Bowles v. Russell, 551 U.S. 205,
   214 (2007); Feiss v. State Farm Lloyds, 392 F.3d 802, 806 & nn.11–12 (5th Cir. 2004).




                                                 2
Case: 20-50647   Document: 00516454092      Page: 3   Date Filed: 08/31/2022




                             No. 20-50647


         AFFIRMED.




                                  3